Citation Nr: 1115958	
Decision Date: 04/22/11    Archive Date: 05/04/11

DOCKET NO.  06-06 974A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for bursitis of the right (major) shoulder prior to March 31, 2010.  

2.  Entitlement to a rating in excess of 30 percent for bursitis of the right (major) shoulder since March 31, 2010.  

3.  Entitlement to a rating in excess of 10 percent for bursitis of the left (minor) shoulder prior to March 31, 2010.  

4.  Entitlement to a rating in excess of 20 percent for bursitis of the left (minor) shoulder since March 31, 2010.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The Veteran served on active duty from October 1967 to October 1989.  

This case comes to the Board of Veterans' Appeals (Board) on appeal of a March 2005 rating decision of the New Orleans, Louisiana, Regional Office (RO) of the Department of Veterans Affairs (VA).  The Veteran has been in receipt of a total disability rating since 2007.

The case was remanded by the Board in November 2009.  In August 2010, the RO increased the rating for bursitis of the right shoulder to 30 percent and of the left shoulder to 20 percent effective March 31, 2010.  As they are less than the maximum under the applicable criteria, and the claims have not been withdrawn, these claims remain on appeal.  See AB v. Brown, 6 Vet. App. 35 (1993).  


FINDINGS OF FACT

1.  For the rating period prior to March 31, 2010, the right shoulder disability was manifested primarily by pain; range of motions of forward extension to 140/150, backward extension to 40/40, abduction to 140/140, adduction to 30/30, internal rotation to 80/90, and external rotation to 80/90; without evidence of ankylosis, additional limitation on repetitive movement, or impairment of the humerus.  

2.  For the rating period since March 31, 2010, the right shoulder disability has been primarily manifested by pain and range of motion that included flexion from zero to 52 degrees, abduction from zero to 51 degrees, right internal rotation from zero to 40 degrees, and left internal rotation from zero to zero degrees; without evidence of additional limitation of motion on repetitive movements impairment of the humerus or ankylosis.  

3.  For the rating period prior to March 31, 2010, the left shoulder disability was primarily manifested by pain and range of motion that included forward extension to 140/150, backward extension to 40/40, abduction to 140/140, adduction to 30/30, internal rotation to 80/80, and external rotation to 80/90; without evidence of additional limitation of motion on repetitive movements impairment of the humerus or ankylosis.   

4.  For the rating period since March 31, 2010, the left shoulder disability has been primarily manifested by pain and range of motion that included flexion from zero to 50 degrees, abduction from zero to 75 degrees, right internal rotation from zero to 40 degrees, and left internal rotation from zero to zero degrees; without evidence of additional limitation of motion on repetitive movements impairment of the humerus or ankylosis.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for bursitis of the right shoulder were not met prior to March 31, 2010.  38 U.S.C.A. §§ 1155, 5103(a), 5103A (West 2002 & Supp. 2010); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.71a, Diagnostic Codes (DCs) 5019, 5200, 5201, 5202, 5203 (2010).  

2.  The criteria for a rating in excess of 30 percent for bursitis of the right shoulder have not been met since March 31, 2010.  38 U.S.C.A. §§ 1155, 5103(a), 5103A (West 2002 & Supp. 2010); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.71a, DCs 5019, 5200, 5201, 5202, 5203 (2010).  

3.  The criteria for a rating in excess of 10 percent for bursitis of the left shoulder were not met prior to March 31, 2010.  38 U.S.C.A. §§ 1155, 5103(a), 5103A (West 2002 & Supp. 2010); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.71a, DCs 5019, 5200, 5201, 5202, 5203 (2010).  

4.  The criteria for a rating in excess of 20 percent for bursitis of the left shoulder have not been met since March 31, 2010.  38 U.S.C.A. §§ 1155, 5103(a), 5103A (West 2002 & Supp. 2010); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.71a, DCs 5019, 5200, 5201, 5202, 5203 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1 (2010).  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2010).  

However, the Board has been directed to consider only those factors contained wholly in the rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. Principi, 16 Vet. App. 436 (2002) (finding it appropriate to consider factors outside the specific rating criteria in determining level of occupational and social impairment).  

Where there is a question as to which of two separate evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that particular rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2010).  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the veteran.  38 C.F.R. § 4.3 (2010). 

While a veteran's entire history is reviewed when assigning a disability evaluation, where service connection has already been established and an increase in the rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  In determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  

In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.

The Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to these appeals.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  

Hence, the Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

The Veteran is service connected for bursitis of both shoulders.  Bursitis is rated under DC 5019 on the basis of limitation of motion of the affected part as degenerative arthritis.  He is right-handed so this is considered his major extremity.  The Board will consider the disabilities under all potentially applicable diagnostic code.  

In order to warrant higher ratings, the evidence must show the following:

* with degenerative arthritis when limitation of motion is non-compensable at 10 percent for each major joint or group of minor joints, or 20 percent with two or more major joints or two or more minor joint groups and occasional incapacitating exacerbations (DC 5003);
* ankylosis of the scapulohumeral articulation, manifested by favorable abduction to 60 degrees, can reach mouth and head - 30 percent (major), 20 percent (minor) under DC 5200; 
* intermediate ankylosis of the scapulohumeral articulation between favorable and unfavorable - 40 percent (major), 30 percent (minor) under DC 5200; 
* limitation of motion of the arm at shoulder level - 20 percent (major and minor) under DC 5201;
* limitation of motion of the arm midway between side and shoulder - 30 percent (major), 20 percent (minor) under DC 5201;
* malunion of the scapulohumeral joint with moderate deformity - 20 percent (major and minor) under DC 5202; 
* malunion of the scapulohumeral joint with marked deformity -  30 percent (major), 20 percent (minor) under DC 5202; 
* recurrent dislocation of the scapulohumeral joint with infrequent episodes and guarding of movement only at the shoulder level - 20 percent (major and minor) under DC 5202;
* recurrent dislocation of the scapulohumeral joint with frequent episodes and guarding of all arm movements - 30 percent (major), 20 percent (minor) under DC 5202;
* fibrous union of the humerus - 50 percent (major), 40 percent (minor) under DC 5202;
* nonunion of the clavicle or scapula with loose movement - 20 percent (major and minor) under 5203; 
* dislocation of the clavicle or scapula - 20 percent (major and minor) under 5203; or
* impairment of the clavicle or scapula, rated on impairment of function of contiguous joint (as provided for under DC 5203).

Using the criteria above, the Board will consider the right and left shoulder disabilities for each of the relevant time periods.


Right Shoulder Bursitis

Service connection for bursitis of the right shoulder was granted by the RO in an April 1990 rating decision.  A 10 percent rating was awarded at that time under DCs 5019 and 5203.  The Veteran claimed an increased rating in correspondence dated in December 2004.  As noted, a staged increased rating to 30 percent was granted in an August 2010 rating decision, effective March 31, 2010, the date of a VA compensation examination.  The record shows that the Veteran is right-handed.  Thus, his right upper extremity is his major extremity.  

Prior to March 31, 2010

The Board finds that prior to March 31, 2010, the evidence does not support a higher rating.  In this regard, in a December 2004 VA examination, the Veteran complained of pain in the right shoulder over the acromioclavicular (AC) joint.  There was no history of dislocation of the shoulder, but no MRI had been obtained because of prior implantation of heart stents.  

He described the level of his pain at rest as a 4 on a scale from 1 to 10.  He said that the pain level became a 10 during flare-ups.  He had difficulty working above shoulder level and in reaching for a carton of milk from the refrigerator.  He had a weak grip, but could lift from the waist level up to shoulder level.  Right shoulder range of motion was described as follows: forward extension of 140/150, backward extension of 40/40, adduction of 140/140, adduction of 30/30, internal rotation of 80/90, and external rotation of 80/90.  

The AC joint was very tender and the biceps tendon was intact.  There was no evidence of rotator cuff injury.  Repetitive use of the right shoulder on abduction had resulted in increased pain, with no evidence of any shoulder muscle weakness, fatigability, or lack of endurance on repetitive use.  Range of motion was unchanged on repetitive use.  X-ray studies of the right shoulder showed mild degenerative changes, with an old fracture of the midshaft of the clavicle.  The diagnosis was shoulder acromioclavicular joint arthritis.  

The Board finds that, prior to March 31, 2010; the Veteran's right shoulder bursitis was primarily manifested by pain and some limitation of motion of the shoulder joint.  The limitation of motion did not, however, reach the levels necessary for a rating in excess of 10 percent.  The Veteran was able to move his arm far in excess of shoulder level, there was no evidence of nonunion with loose movement, dislocation of the shoulder joint, no impairment of the humerus, and no evidence of ankylosis of the shoulder joint.  Repetitive motion caused no increase in the level of his disability.  

A May 2006 consultation report from the Veteran's private physician included an assessment of chronic bony impingement syndrome and noted that the Veteran's shoulder disability was worsened by overhead internal and external rotation type maneuvers; but the report also indicated that the Veteran had full active range of motion, albeit with significant pain.  Forward flexion and abduction were shown to be to 180 degrees, well above the 90 degree level necessary for a 20 percent rating.  

As the Veteran has not manifested the levels of disability necessary for a rating in excess of 10 percent prior to March 31, 2010, the claim for increase prior to that date must be denied.  

Since March 31, 2010

An examination was conducted by VA on March 31, 2010.  At that time, examination showed no deformity, but was positive for giving way and instability.  Pain, stiffness and weakness were also noted, but there was no evidence of incoordination.  Snapping and popping were heard on motion of the shoulder.  The Veteran had no episodes of dislocation or subluxation, but reported locking one to three times per month.  

He reported having flare-ups weekly, lasting one to two days.  Precipitating factors included yardwork and heavy lifting.  Range of motion was flexion from zero to 52 degrees; abduction from zero to 51 degrees; right internal rotation from zero to 40 degrees; and left internal rotation from zero to zero degrees.  There was objective pain on repetitive movements, but no additional limitation of motion.  There was no ankylosis of the joint.  The diagnoses were subdeltoid bursitis, degenerative joint disease, and internal derangement of the right shoulder.  

After review of this examination report, which constitutes the evidence of record available for evaluation of the Veteran's right shoulder disability as of March 31, 2010, the Board finds no basis for a rating in excess of the assigned 30 percent rating.  

In this regard, there is no evidence in the examination report of ankylosis of the shoulder and no evidence of fibrous union or nonunion of the humerus.  Flexion and abduction are to 52 and 51 degrees, which is in excess of the 25 degrees necessary for a rating in excess of 30 percent on the basis of limitation of motion alone.  As the Veteran had not met any of the criteria for a rating in excess of the 30 percent evaluation currently in place, a rating in excess of 30 percent must be denied.  

Left Shoulder Bursitis

Service connection for left shoulder bursitis was granted by the RO in the same April 1990 rating decision as service connection for right shoulder bursitis.  As with the right shoulder, a 10 percent rating was awarded under the provisions of DCs 5019 and 5203.  The Veteran claimed in increased rating in correspondence dated in December 2004.  As noted, a staged increased rating to 20 percent was granted in an August 2010 rating decision, effective March 31, 2010, the date of a VA compensation examination.  The left upper extremity is the minor extremity.  

Prior to March 31, 2010

Evaluation of the left shoulder is similar to that of the right shoulder.  On examination in December 2004, forward extension was reported to be to 140/150, backward extension was to 40/40, abduction was to 140/140, adduction was to 30/30, internal rotation was to 80/80, and external rotation was to 80/90.  There was slight tenderness over the AC joint and crepitus on abduction over 90 degrees.  The rotator cuff was intact.  

There was no evidence of subluxation of the joint on passive attempts at abduction or external rotation.  Repetitive use of the left shoulder resulted in mild pain at a level four, which became a six with repetitive use.  There was no definite muscle weakness, fatigability or lack of endurance.  Range of motion remained the same on repetitive use.  X-ray studies of the left shoulder showed mild degenerative changes.  

The Board finds that the primary manifestations of left shoulder bursitis are pain and slight limitation of motion that does not approach that necessary for a rating in excess of the awarded 10 percent evaluation.  As with the right shoulder, the Veteran was able to move his arm far in excess of shoulder level, there was no evidence of nonunion with loose movement, dislocation of the shoulder joint, no impairment of the humerus, and no evidence of ankylosis of the shoulder joint.  Repetitive motion caused no increase in the level of his disability.  

The May 2006 private consultation report continued to show normal flexion and abduction, albeit with pain, but no evidence of criteria necessary for a rating in excess of 10 percent.  As such, an increased rating prior to March 31, 2010 is denied.  

Since March 31, 2010

An examination was conducted by VA on March 31, 2010.  At that time, examination showed no deformity, giving way, or instability.  Pain, stiffness and weakness were noted, but there was no evidence of incoordination.  Snapping and popping were heard on motion of the shoulder.  He had no episodes of dislocation or subluxation, and no reports of locking.  

The Veteran reported having flare-ups weekly, lasting one to two days.  Precipitating factors included yardwork and carpentry work.  Range of motion was flexion from zero to 50 degrees; abduction from zero to 75 degrees; right internal rotation from zero to 45 degrees; and left internal rotation from zero to zero degrees.  There was objective pain on repetitive movements, but no additional limitation of motion.  There was no ankylosis of the joint.  The diagnoses were subdeltoid bursitis, degenerative joint disease, and internal derangement of the left shoulder.  

As on the right, the March 31, 2010, examination report constitutes the evidence of record available for evaluation of the Veteran's left shoulder disability as of that date.  The evidence does not support a rating in excess of the assigned 20 percent rating.  

In this regard, there is no evidence in the examination report of ankylosis of the shoulder and no evidence of fibrous union or nonunion of the humerus.  Flexion and abduction are to 50 and 75 degrees, which is in excess of the 25 degrees necessary for a rating in excess of 20 percent on the basis of limitation of motion.  As the Veteran had not met any of the criteria for a rating in excess of the 20 percent evaluation, a rating in excess of 20 percent must be denied.  

With respect to each claim and all segments, the Board has considered the Veteran's statements that his disabilities are worse.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant. See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). 

Competency of evidence differs from weight and credibility. The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted. Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

In this case, the Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses. Layno, 6 Vet. App. at 470.  He is not, however, competent to identify a specific level of disability of these disorders according to the appropriate diagnostic codes. 

Such competent evidence concerning the nature and extent of the Veteran's left and right shoulder disabilities has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports) directly address the criteria under which these disabilities are evaluated.  

As such, the Board finds these records to be more probative than the Veteran's subjective evidence of complaints of increased symptomatology.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (interest in the outcome of a proceeding may affect the credibility of testimony).  

Next, the Board has also considered whether referral for consideration of an extraschedular rating is warranted for the Veteran's bilateral shoulder bursitis.  In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2010).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  

Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).  

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  

In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."   38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  

When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.

On comparison of the Veteran's disability level and symptomatology with the rating schedule, the degree of disability throughout the appeal period under consideration is found to be contemplated by the rating schedule.  The Veteran's pain and slight limitation of motion prior to March 31, 2010, corresponds directly to the schedular criteria for the 10 percent evaluation assigned for each shoulder (DC 5019), which also incorporates various orthopedic factors that limit motion or function of the shoulder joints. See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  

Ankylosis, malunion, or dislocations that could warrant higher evaluations have not been demonstrated in the record.  For these reasons, the Board finds that the assigned schedular ratings are adequate to rate the Veteran's bilateral shoulder disabilities, and no referral for an extraschedular rating is required.  The Veteran has already been awarded a total disability by reason of individual unemployability due to service connected disability so that issue is not for consideration at the present time.  

Finally, as provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

When VCAA notice is delinquent or erroneous, the "rule of prejudicial error" applies.  See 38 U.S.C.A. § 7261(b)(2) (West 2002).  In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

In this case, a letter satisfying the notice requirements under 38 C.F.R. § 3.159(b)(1) was sent to the Veteran in February 2005, prior to the initial RO decision that is the subject of this appeal.  The letter informed him of what evidence was required to substantiate the claims and of his and VA's respective duties for obtaining evidence.  

Moreover, with respect to the Dingess requirements, the Veteran was given notice of what type of information and evidence he needed to substantiate his claims for increased ratings as this is the premise of the claims.  It is therefore inherent that the he had actual knowledge of the rating element of the claims.  In addition, he was provided with notice of the type of evidence necessary to establish an effective date for the disabilities on appeal by correspondence dated in August 2010.  Any questions as to the appropriate effective date to be assigned are moot as the claims have been denied.
 
Based on the above, the notice deficiencies do not affect the essential fairness of the adjudication.  Therefore, the presumption of prejudice is rebutted.  For this reason, no further development is required regarding the duty to notify.

Next, VA has a duty to assist a veteran in the development of the claim.  This duty includes assisting him or her in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010). 

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  First, the RO has obtained VA clinical records.  Further, the Veteran submitted private treatment records.  

Next, specific medical examinations pertinent to the issues on appeal were obtained in December 2004 and March 2010.  The Board finds that the examinations were adequate for evaluation purposes.  Specifically, the examiners reviewed the claims file, interviewed the Veteran, and conducted physical examinations.  There is no indication that the VA examiners were not fully aware of the Veteran's past medical history or that they misstated any relevant fact.    Therefore, the Board finds the VA examiners' findings to be of great probative value.

As such, the available records and medical evidence have been obtained in order to make adequate determinations as to these claims.  Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claims that has not been obtained.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).



ORDER

A rating in excess of 10 percent for bursitis of the right (major) shoulder prior to March 31, 2010, is denied.  

A rating in excess of 30 percent for bursitis of the right (major) shoulder since March 31, 2010, is denied.  

A rating in excess of 10 percent for bursitis of the left (minor) shoulder prior to March 31, 2010, is denied.  

A rating in excess of 20 percent for bursitis of the left (minor) shoulder since March 31, 2010, is denied.  



____________________________________________
L. HOWELL	
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


